Citation Nr: 1444343	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-31 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hearing loss disorder.  

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1946 to January 1950.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In August 2014, the Veteran and his spouse testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been associated with the claims file.  

This appeal was processed using the Virtual VA and/or Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Symptoms of bilateral hearing loss were not chronic in service and have not been continuous since service separation, and the current bilateral sensorineural hearing loss disability did not manifest to a degree of 10 percent within a year of service separation and is not related to exposure to acoustic trauma or other injury or event in service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

This matter was filed as a Fully Developed Claim (FDC) as a part of a VA program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing an FDC, a veteran is to submit all evidence relevant and pertinent to the claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the veteran.  The notice that accompanies the FDC form informs a veteran what evidence is required to substantiate a claim for service connection, a veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.

In this case, the Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of the claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the VCAA duty to notify. 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Board notes that while the Veteran's service treatment records are of record, they appear to be damaged.  In cases where a veteran's service treatment records are damaged or destroyed through no fault of his own, there is a heightened duty to assist him in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In the present case, the Veteran has not reported any hospitalization or other in-service treatment which would raise the possibility of the existence of alternate medical records.  

Finally, the Veteran was afforded a VA medical examination in April 2011.  This examination is adequate as the examiner reviewed the file, considered the Veteran's reported history, and conducted a thorough physical examination providing findings necessary to the decide the claim.  The medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the question of current disability to decide the claim.  See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks service connection for a bilateral hearing loss disorder.  He asserts he injured his ears while standing in close proximity to a rocket launcher while firing, and has had reduced hearing acuity since that time.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

On service separation examination in January 1950, the Veteran's ears were normal in appearance, with no abnormalities noted.  The ear drums were also without perforation, and hearing acuity was 15/15 bilaterally on both spoken and whispered voice testing.  

A VA audiological examination was afforded the Veteran in April 2011.  On audiometric testing, thresholds above 40 decibels were recorded in all frequencies of the left ear and in the 2000, 3000 and 4000 hertz frequencies of the right ear.  In an April 2011 addendum to the examination report, the VA audiologist stated she would be unable to offer an opinion regarding the etiology of the Veteran's hearing loss without resorting to mere speculation.  She stated that the whisper tests conducted at service entrance and separation "are not specific enough to evaluate one's hearing acuity, often missing a high frequency hearing loss, if present."  She was also unable to determine if a shift in hearing thresholds occurred during service.  

At the August 2014 hearing, the Veteran testified that during service, he was in close proximity to a rocket launcher when it fired, resulting in an injury to his left ear.  He stated he temporarily lost hearing in his left ear and also experienced bleeding from that ear.  Following service, he continued to experience reduced hearing acuity in both ears, but more predominantly on his left.  His spouse testified that she did not know him during service, but that he has exhibited a perceived loss of hearing acuity since they met.  

Upon consideration of the totality of the record, the Board finds the preponderance of the evidence is against the award of service connection for a hearing loss disorder.  The weight of the competent and credible evidence does not establish chronic and continuous symptoms of hearing loss in service and continuously after service.  Upon review of the service treatment records, there is no documented change in hearing during service.  Furthermore, there is no medical evidence showing a diagnosis of hearing loss within one year of service separation in January 1950, and the Veteran has not identified or submitted any competent evidence showing a diagnosis of sensorineural hearing loss within one year from service separation.  The record does not reflect a diagnosis of hearing loss until approximately 60 years after service separation.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, the Board finds that the weight of the competent and credible evidence establishes that the current bilateral hearing loss is not medically related to active service.  According to the April 2011 VA audiometric evaluation report and addendum a VA audiologist opined that she could not determine if the current bilateral hearing loss was caused by or the result of noise exposure during service without resorting to speculation.  The basis for the audiologist's opinion was that the Veteran had normal hearing upon entry into service and upon service separation.  Moreover, the examiner reviewed the claims file and provided a sound explanation on why speculation would be required; thus, the Board finds the opinion to be adequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability).  

The VA audiologist provided a rationale for the opinion and concluded that it would be speculative to link the hearing loss to service based upon the lack of documentation of hearing loss at service separation and for many years thereafter.  The VA examination report states that the claims file was available and reviewed and the examiner also considered the Veteran's reported history of standing too close to a rocket launcher during service.  The examiner reviewed the Veteran's history of noise exposure both in service and thereafter and the clinical findings before she rendered an opinion.  It has been observed that statements from doctors which are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993); see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that Veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the Veteran held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative).

The Veteran has made a lay assertion that the current hearing loss is related to noise exposure in service.  However, the Board cannot rely on the Veteran's lay assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran, as a layperson, is competent to testify regarding such observable symptomatology as noise exposure, a perceived loss of hearing acuity, and bleeding of the ear.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board acknowledges that the Veteran served, according to his records, as a truck driver during service, and was likely exposed to noises consistent with the circumstances of such service.  The question of causation in this case, however, involves a complex medical issue that the Veteran is not competent to address.  There is no competent evidence to establish a nexus between the current bilateral hearing loss and any documented event or incident of service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the current bilateral hearing loss is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for bilateral hearing loss is denied.


ORDER

Service connection for a bilateral hearing loss disorder is denied.  


REMAND


The Veteran seeks service connection for a back disorder.  He has alleged that while serving in Japan, he was involved in a jeep accident in which he injured his back.  At his August 2014 hearing, he testified that he was treated on an informal basis following this incident, and treatment records likely were not created following his treatment.  On review of the service treatment records, they do not reflect treatment of a back disorder following a motor vehicle accident during service.  He also stated, however, that an investigation was conducted and a report made regarding this accident, and such investigative findings should be reflected in the morning reports or other records for his unit.  In a February 2012 written statement, the Veteran indicated he was involved in this incident between July and September 1948.  He further wrote he was a member of the 8th Engineer Squad, B Company, 1st Cavalry Division at the time, but was on temporary ("TDY") assignment with the 21st "T Car" Company, 194th Battalion, 8th Army Motor Pool, HQ Company.  

As the Veteran has provided credible testimony regarding an alleged in-service injury, a request must be made to the Joint Services Records Research Center (JSRRC) to attempt to verify this incident.  Additionally, as the Veteran has provided testimony concerning an inservice accident and pain continuing since the accident the low threshold of McLendon has been met and a VA examination should be obtained to determine the etiology of any current back disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to verify the Veteran's claimed involvement in a jeep accident through the all appropriate sources, including the JSRRC, in accordance with current M21-1MR provisions.  Specifically, the agency of original jurisdiction should send a request to JSRRC for verification as to whether the Veteran was involved in a jeep accident while stationed in Japan between July and September 1948.  If insufficient data is available to formulate a request within JSRRC guidelines, a memorandum to that effect should be prepared and associated with the claims file.  

2.  Request any pertinent medical records not already received from the Central Texas Veterans Healthcare System and any other VA facilities at which the Veteran has received treatment since 2011.  If no such records are available, that fact should be noted for the record.  

3.  After the above has been accomplished and any records have been associated with the claims folder, schedule the Veteran for a VA examination for the specific purpose of evaluating the nature and etiology of any current lumbar spine disorder(s) to determine whether any part of his current complaints are related to an in-service injury.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in connection with the examination.  After reviewing the record, examining the Veteran, and performing any medically indicated testing, the examiner should identify any current lumbar spine disorder(s), providing a diagnosis for all disorder(s) identified.  The examiner should then provide answers to the following questions. 

(a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current lumbar spine disorder is etiologically related to the Veteran's military service.  The examiner should specifically comment on the Veteran's report of injuring his back in a jeep accident.  

A rationale which considers the clinical and lay evidence of record should accompany any opinion(s) provided in the report.

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


